On Rehearing.
Robinson, J.
On a rehearing of this case it has been strenuously insisted that, as the action is for the recovery of money only, the court is bound by the findings of the judge who presided at the trial and heard the testimony. So far as that rule has any force it does not apply in this case because there is no conflicting testimony, and hence there is no occasion to judge of the credibility of witnesses.
The claim of plaintiff was based on an alleged oral contract between "himself and his deceased uncle. His claim is that he made to his uncle a promise to care for him during his life, and in consideration of such promise the uncle agreed to transfer to him deposit certificates amounting to about $6,000. In law a promise may be a good consideration for a promise, but the promises must be mutual and communicated by one to other. Both parties must be bound or neither is bound, and the parties must agree upon the same thing in the same .sense.
By statute defendant was not permitted to testify to any promise on *539his part, and no one has heard or testified to any promise by him. There is not in the record any testimony to show that the plaintiff ever promised to care for his deceased uncle, as alleged in the complaint. And it is mere beggary to insist that the court should presume .a promise because the plaintiff was not permitted to testify.
But if the promise had been proved, still plaintiff cannot recover because of an entire failure of consideration. He did nothing whatever in pursuance of the promise. It appears beyond dispute that the plaintiff never did a thing toward, the care of his uncle. True, this may have been prevented by the act of God and the sudden decease of the uncle, but that does not supply the total failure of consideration. When the consideration of a promise wholly fails, the promise is without any consideration and is unenforceable, and when the consideration fails because of mere impossibility of performance, the promise is not enforceable. 13 C. J. 368.
The plaintiff sues to get $6,000 for nothing. The decision by this court was well considered. It is clearly right and it is reaffirmed.
Bruce, Ch. J., and Christianson, J. I concur on-the ground that I do not believe any mutual promise was proved.